PER CURIAM.
This is an appeal by the defendant, The Great Atlantic & Pacific Tea Company, from a final judgment entered pursuant to a jury verdict returned for the plaintiff in a slip and fall case.
Admittedly, the evidence was conflicting. But it is not the function of the appellate court to substitute its judgment for that of the jury on disputed questions of fact. Where the evidence is conflicting, and the verdict not manifestly against the weight of the evidence, the jury verdict should not be disturbed. 2 Fla.Jur., Appeals, § 308.
Since no reversible error has been found, we
Affirm.
WALDEN, C. J., CROSS, J., and LOPEZ, AQUILINO, Jr., Associate Judge, concur.